
	

115 SRES 384 IS: Congratulating the Republic of Korea for hosting the 2018 Winter Olympic Games and supporting the alliance between the United States and the Republic of Korea.
U.S. Senate
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2018
			Mr. Gardner (for himself, Mr. Markey, Mr. Rubio, Mr. Merkley, Mr. Barrasso, Mr. Isakson, Mr. Cornyn, Mr. Cassidy, Mr. Young, Mr. Hoeven, Mr. Boozman, Mr. Johnson, Ms. Duckworth, Ms. Warren, Mrs. Feinstein, Ms. Hirono, Mr. Hatch, Mr. Coons, Ms. Baldwin, Mr. Reed, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating the Republic of Korea for hosting the 2018 Winter Olympic Games and supporting the
			 alliance between the United States and the Republic of Korea.
	
	
 Whereas the 23rd Olympic Winter Games (referred to in this preamble as Olympic Winter Games PyeongChang 2018) will be held from February 9 to February 25, 2018, in PyeongChang, Gangwon Province in the Republic of Korea;
 Whereas the Olympic Winter Games PyeongChang 2018 represents the second Olympic Games hosted by the Republic of Korea;
 Whereas the Republic of Korea hosted the Olympic Games for the first time in Seoul in the summer of 1988;
 Whereas the Olympic Winter Games PyeongChang 2018 will feature— (1)102 events across 15 disciplines; and
 (2)the participation of 93 National Olympic Committee teams; Whereas the United States Olympic Team is expected to comprise approximately 240 athletes competing across all 15 disciplines;
 Whereas the United States Olympic Committee is headquartered in Colorado Springs, Colorado; Whereas the Republic of Korea will also host in PyeongChang the 12th Paralympic Games from March 9 to March 18, 2018 that will feature—
 (1)80 events across 6 disciplines; and (2)the participation of approximately 42 National Olympic Committee teams;
 Whereas the theme of the Olympic Winter Games PyeongChang 2018 is “Passion. Connected.” and refers to the vision of the Republic of Korea of a world in which everyone is connected through a shared passion for winter sports;
 Whereas, on November 13, 2017, the United Nations General Assembly adopted by consensus a resolution entitled “Building a peaceful and better world through sport and the Olympic ideal”;
 Whereas that resolution expresses the expectation of the United Nations General Assembly that “PyeongChang 2018 will be a meaningful opportunity to foster an atmosphere of peace, development, tolerance, and understanding on the Korean Peninsula and in Northeast Asia”;
 Whereas, on January 4, 2018, President Donald J. Trump and President Moon Jae-In of the Republic of Korea discussed recent developments on the Korean Peninsula and agreed that “the United States and the Republic of Korea are committed to a safe and successful 2018 Winter Olympic Games in PyeongChang”;
 Whereas President Trump conveyed to President Moon that “the United States will send a high-level delegation to the Olympics,” which will be led by Vice President Michael R. Pence and Second Lady Karen Pence;
 Whereas President Trump and President Moon further agreed to “de-conflict the Olympics and our military exercises so that United States and Republic of Korea forces can focus on ensuring the security of the Games”;
 Whereas the Republic of Korea and the Democratic People’s Republic of Korea (referred to in this preamble as DPRK) recently reopened a telephone hotline “to normalize the Panmunjom communications channel” at the Joint Security Area located in the Demilitarized Zone;
 Whereas, on January 9, 2018, representatives of the Republic of Korea and the DPRK held the first official talks in more than 2 years with the aim of discussing cooperation during the Olympic Winter Games PyeongChang 2018;
 Whereas the DPRK has indicated that it plans to participate in the Olympic Winter Games PyeongChang 2018;
 Whereas the DPRK is currently in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), 2375 (2017), and 2397 (2017) that—
 (1)condemn the illicit nuclear and ballistic missile programs of the DPRK; and (2)impose economic sanctions against the DPRK and entities that enable the DPRK; and
 Whereas the DPRK engages in gross human rights abuses against the citizens of the DPRK and the citizens of other countries, including the United States and the Republic of Korea: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the strong and unwavering commitment of the United States to an ally, the Republic of Korea, to support, participate in, and help ensure the safety and security of the 23rd Olympic Winter Games (referred to in this resolving clause as Olympic Winter Games PyeongChang 2018);
 (2)recognizes the importance of the Olympic Winter Games PyeongChang 2018 as a leading international sporting event of genuine sportsmanship and fair play that can contribute to peace and prosperity on the Korean Peninsula, in Northeast Asia, and around the world;
 (3)reaffirms that the United States, the Republic of Korea, and other partners remain committed to pursuing the policy of “maximum pressure and engagement” toward the Democratic People’s Republic of Korea (referred to in this resolving clause as DPRK), including by fully abiding by the letter and spirit of the resolutions of the United Nations Security Council;
 (4)expresses hope that the Olympic Winter Games PyeongChang 2018 will contribute to the decision by the DPRK to engage in negotiations that will result in complete, verifiable, and irreversible denuclearization of the Korean Peninsula; and
 (5)wishes every success in preparing and hosting the Olympic Winter Games PyeongChang 2018 to the government and people of the Republic of Korea and the PyeongChang Organizing Committee for the 2018 Olympic and Paralympic Winter Games.
			
